Citation Nr: 1001295	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-08 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from December 1990 to June 
1997.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Pittsburgh, Pennsylvania, (hereinafter 
RO).  

In November 2009, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The reopened claim for service connection for depression on 
the merits is addressed in the REMAND portion of the decision 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2003 rating decision denied the Veteran's 
petition to reopen her claim for service connection for an 
acquired psychiatric disorder; the Veteran was notified of 
this decision in that month but he did not perfect a timely 
appeal to the Board with respect to this decision. 

2.  Evidence received since the August 2003 rating decision 
raises a reasonable possibility of substantiating the claim 
of service connection for depression. 


CONCLUSIONS OF LAW

1.  The August 2003 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).

2.  Evidence received to reopen the claim of entitlement to 
service connection for depression is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the issue involving the Veteran's claim. This is 
so because the Board is taking action favorable to the 
Veteran in the decision below.  As such, this decision poses 
no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

An August 2003 rating decision denied the Veteran's petition 
to reopen her claim for service connection for an acquired 
psychiatric disorder.  The Veteran was notified of this 
decision in that month but he did not perfect a timely appeal 
to the Board with respect to this decision.  (See August 24, 
2004, letter from RO to Veteran).  As such, the August 2003 
rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

Notwithstanding any decision by the RO with respect to 
whether a claim is reopened, the Board must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been received.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  After conducting 
this review, the Board concludes that new and material 
evidence has been received to reopen the claim for service 
connection for depression.  This evidence consists of the 
opinion following an August 2007 VA examination that appears 
to link depression to service.  Such evidence was not of 
record when the claim was considered in August 2003.  As 
such, when this evidence is considered in conjunction with 
all the evidence of record, the Board finds that the August 
2007 VA examination reports raise a "reasonable 
possibility" of substantiating the claim for service 
connection for depression.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.156.  Accordingly, the claim for service connection for 
depression is reopened.  


ORDER

The claim for service connection for depression is reopened 
and to this extent, the appeal is granted.  


REMAND

At the November 2009 hearing before the undersigned and in 
written contentions, the Veteran has asserted that she was 
hospitalized in 1993 during service for suicidal ideation.  
She has also has questioned why there are no service 
treatment reports of record from 1990 to 1993.  Review of the 
service treatment reports that have been obtained do not 
reflect any service treatment reports dated prior to August 
1993.  It is also the case that reports from in-service 
hospitalization or psychiatric treatment are sometimes not 
stored with the other service treatment records. 

When VA has knowledge of the potential existence of such 
records as identified by the Veteran that have not been 
obtained, the VA is obligated to obtain any such pertinent 
treatment records.  Hayre v. West, 188 F.3d 1327, 1333 (Fed. 
Cir. 1999); Tetro v. West, 13 Vet. App. 404 (2000).  
Accordingly, the RO will be directed upon Remand to obtain 
any additional service treatment records which may be 
available, in particular reports of psychiatric 
hospitalization or other treatment.  This remand will also 
provide the RO the opportunity to obtain any additional 
treatment records that may exist described by the Veteran at 
her hearing before the undersigned, as well as an additional 
psychiatric examination as requested by the Veteran by way of 
her February 2008 substantive appeal.  

Accordingly, the case is REMANDED for the following action:

1.	The RO must contact the Veteran and 
afford her the opportunity to identify 
or submit any additional pertinent 
evidence in support of her claim.  
Based on her response, the RO must 
attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources, to include any reports of in-
service psychiatric hospitalization or 
psychiatric treatment.  In this 
regard, the Veteran testified that she 
receive psychiatric treatment while 
serving with the 94th Engineer 
Battalion in Darmstadt, Germany, and 
that she was treated in a U.S. 
military hospital in Lucerne.  She 
also reports being treated at Ft. 
Hood, Texas and being hospitalized in 
1993 for one week in Ft. Polk, 
Louisiana.  As for post service 
treatment records that may be 
available, she stated that she was 
treated by a Dr. Kaplan in Pittsburgh, 
Pennsylvania.  
Regardless of any response received 
from the Veteran, the RO should 
attempt to obtain from the appropriate 
repository, records of her mental 
health treatment as may have occurred 
at the following locations:

The Mental Health Clinic as would 
serve soldiers with the 94th Engineer 
Battalion in Germany between 1991 and 
1993;  

The Army Hospital serving Fort Polk, 
Louisiana between July and August 1993 
(in-patient clinical mental health 
records); and 

The Mental Health Clinic at Fort Hood, 
Texas from 1993 to 1997.  

All attempts to secure this evidence 
must be documented in the claims file 
by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure 
same, the RO must notify the Veteran 
and (a) identify the specific records 
the RO is unable to obtain; (b) 
briefly explain the efforts that the 
RO made to obtain those records; and 
(c) describe any further action to be 
taken by the RO with respect to the 
claim.  The Veteran must then be given 
an opportunity to respond.

2.  Thereafter, the Veteran should be 
afforded a VA examination that 
includes an opinion as to whether she 
has depression or any other acquired 
psychiatric illness that had its 
onset in service.  The claims file, 
to include any evidence incorporated 
therein as a result of the 
development requested above, should 
be made available to the examiner for 
review prior to the examination, and 
a rationale provided for any opinion 
expressed.  If it is not possible to 
provide the opinion sought, that 
likewise should be explained.  

3.  Thereafter, the claim must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought 
by the Veteran, the Veteran and her 
representative must be provided a 
supplemental statement of the case and 
an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


